        Case 6:21-cv-00162-ADA-JCM Document 89 Filed 05/21/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

JENNILYN SALINAS, et al.,                     §
           Plaintiffs,                        §
                                              §
v.                                            §       No. 6:21-CV-162-ADA-JCM
                                              §
NANCY PELOSI, et al.                          §
          Defendants.                         §


          UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                 FIRST AMENDED CLASS ACTION COMPLAINT

        Christopher T. Sununu, Governor of the State of New Hampshire, by and through the

undersigned counsel, moves for an extension of time to respond to the Plaintiffs’ First Amended

Class Action Complaint (Document #24).

1. Governor Sununu requests an extension through and including June 21, 2021, due to the

     voluminous nature of the complaint and counsel’s significant litigation docket.

2. This motion is made in the interests of justice and not strictly for purposes of delay.

3. The undersigned has conferred with Plaintiff’s counsel, who indicates he has no opposition to

     the relief here requested.

4. A proposed order is being submitted contemporaneously with this motion.

                                              Respectfully Submitted,

                                              JOHN M. FORMELLA, NEW
                                              HAMPSHIRE ATTORNEY GENERAL



                                      By:     /s/ Jennifer Ramsey
                                              Jennifer S. Ramsey
                                              Texas Bar #16519300
                                              New Hampshire Bar #268964
                                              Assistant Attorney General
        Case 6:21-cv-00162-ADA-JCM Document 89 Filed 05/21/21 Page 2 of 2




                                               Civil Bureau
                                               Department of Justice
                                               33 Capitol Street
                                               Concord, NH 03301
                                               (603) 271-3650
                                               jennifer.ramsey@doj.nh.gov

                                               Attorney for Christopher T. Sununu


                                  CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing motion is being served upon all parties

of record or their counsel, via the Court’s electronic filing system on this the 21st day of May,

2021.



                                               /s/ Jennifer Ramsey
                                               Jennifer S. Ramsey



UNOPPOSED:


/s/ Paul M. Davis (w/ consent)
Paul M. Davis (24078401)
Attorney for Plaintiffs
3245 Main Street, Suite 235, #377
Frisco, Texas 75203
469.850.2930
